DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 forms with references, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
	Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have 

	The Examiner has considered the voluminous references submitted as part of the Information Disclosure Statements (IDS) to the extent required by M.P.E.P. §609.05(b), but has not found any to be particularly relevant.  If Applicants are aware of pertinent material in the references, Applicants are requested to point the specific pertinence in the response to this Office Action.
	The following is an excerpt from M.P.E.P. §609.04(a)III:
	Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

	It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents … specifically brought to applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
The information disclosure statement filed 8/4/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 112

Claim 1 includes the limitation “”an active state comprising another laser firing”.  It is unclear if the “another laser firing” refers to a previous active state causing the laser to fire a second time or if the claim is distinguishing the lasers transmitted by the active LIDAR system to the signals detected in the passive state.  
The “another laser firing” implies that the laser has been fired once previously however there is specifically a suppression of the laser during the passive mode.    
Claims 2-13 are rejected due to their dependency on claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (20140152975).
Referring to claims 1 and 14, Ko shows a system and method comprising 

receiving, during the passive state, by the LIDAR system, a passive return comprising one or more returns from other optical sources (see figure 2 Ref 208 that is detected by AIMD module Ref 201 note this is done in a passive detection state to determine the likelihood of interfering signals); 
initiating, by the LIDAR system, an active state comprising another laser firing by the LIDAR system (see figure 2 Ref 204 note the firing Ref 209);

receiving, during the active state by the LIDAR system, an active return comprising signal returns caused by the laser firing of the LIDAR system and the one or more returns from the other optical sources (see figure 2 Ref 205 note the reception of both the noise signal and the actual return); comparing, by the LIDAR system, the passive return and the active return (see paragraph 26 note the change of the IR modulation that reduces the interference based on ambient noise); and removing, by the LIDAR system, from the active return, the one or more returns from the other optical sources included in the passive return to mitigate crosstalk (see paragraph 26 note the interference of the ambient IR modulation frequencies can be removed in the depth map acquisition of the TOF sensor).
Referring to claim 5, Ko shows the other optical sources comprise one or more other LIDAR systems (see paragraph 21). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20140152975) in view of Gilliland (20160003946).
Referring to claim 10, Ko shows discriminating between interfering signals and the original transmission signal however fails to specifically show removing interference peaks from the active return based on a difference in oscillator frequencies of the LIDAR system and another LIDAR system.
Gilliland shows a similar device that includes removing interference peaks from the active return based on a difference in oscillator frequencies of the LIDAR system and another LIDAR system (see paragraph 47-47 also see figure 9).  It would have been obvious to include the differentiation based on the difference in frequency of the peaks as shown by Gilliland because this is a common modulation scheme for this type of interference reducing device.  

Referring to claim 16, the combination of Ko and Gilliland renders obvious the active detector comprises a receiver, which is coupled to
a peak detector, which in turn is coupled to an interference cancellation (see the active detector as shown by Ko Ref 205 of figure 2 in combination with the peak detection as shown by Gilliland).
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160003946) in view of Ko (20140152975). 
Referring to claims 17 and 20, Gilliland shows a method comprising:
for a LIDAR network comprising intra vehicle LIDAR systems (see figure 5 Note Ref 52, 54, 56, 58, 46, and 48) and at least one inter vehicle LIDAR systems (see figure 5 Ref 72): phase locking intra vehicle LIDAR systems (see paragraph 50 note the phase of the encoding clock also see figure 9 also see paragraph 62);

executing a field of view reduction for pairs of inter vehicle LIDAR systems (note the coded transmission shown in figure 9).  However Gilliland fails to show executing a sequence of passive states and active states for each LIDAR system.

initiating, by a LIDAR system, a passive state comprising a suppression of a laser firing by the LIDAR system (see the AIMD module figure 2 Ref 201 also see paragraph 24-25);
receiving, during the passive state, by the LIDAR system, a passive return comprising one or more returns from other optical sources (see figure 2 Ref 208 that is detected by AIMD module Ref 201 note this is done in a passive detection state to determine the likelihood of interfering signals); 
initiating, by the LIDAR system, an active state comprising another laser firing by the LIDAR system (see figure 2 Ref 204 note the firing Ref 209);

receiving, during the active state by the LIDAR system, an active return comprising signal returns caused by the laser firing of the LIDAR system and the one or more returns from the other optical sources (see figure 2 Ref 205 note the reception of both the noise signal and the actual return); comparing, by the LIDAR system, the passive return and the active return (see paragraph 26 note the change of the IR modulation that reduces the interference based on ambient noise); and removing, by the LIDAR system, from the active return, the one or more returns from the other optical sources included in the passive return to mitigate crosstalk (see paragraph 26 note the interference of the ambient IR modulation frequencies can be removed in the depth map acquisition of the TOF sensor).  It would have been obvious to include the passive and active states as shown by Ko because this allows the system to not only discriminate between returns from cooperative LIDAR systems that are connected to the processor .  



Allowable Subject Matter
Claims 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 6-9, 11, and 12 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645